EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory R. Grace, Registration No. 59,733 on February 16, 2022.
The application has been amended as follows: 

Please amend the claims as follows:
1.	(Currently Amended) A method comprising:	receiving, at a server system, a plurality of content communications from a first plurality of client devices, each content communication from the plurality of content communications comprising a video clip, a location and a time associated with the video clip;	processing, by the server system, each content communication from the plurality of content communications to determine a plurality of content characteristics, for each video clip, the plurality of content characteristics comprising quality metrics; second plurality of client devices within the first geographic visibility area
	analyzing a plurality of incoming content messages from the second plurality of client devices within the first geographic visibility area to determine system trends associated with the first media collection; 
	adjusting the first geographic visibility area of the first media collection to a second geographic visibility area based on the system trends associated with the first media collection;	communicating the first media collection to a third plurality of client devices within the second geographic visibility area, the third plurality of client devices within the second geographic visibility area comprising a first client device;
	receiving, at the server system from the first client device, a selection communication associated with a video clip of the first media collection;
	
2.	(Previously Presented) The method of claim 1 wherein the first plurality of video clips is further selected based on:	a content time period; and	one or more content categories associated with each video clip of the first plurality of video clips by a machine vision analysis of each video clip.

3 and 4. (Canceled)

5.	(Previously Presented) The method of claim 1 wherein first geographic visibility area is a local geographic area, the second geographic visibility area is a regional geographic area comprising a plurality of local geographic areas, and the first geographic visibility area is a first local geographic area of the plurality of local geographic areas within the regional geographic area.

6.	(Previously Presented) The method of claim 1 wherein the second geographic visibility area is a local geographic area, the first geographic visibility area is a regional geographic area comprising a plurality of local geographic areas, and the second geographic visibility area is a first local geographic area of the plurality of local geographic areas within the regional geographic area.

the first client device, a first client device location;	communicating at least two stories to the first client device, wherein the at least two stories comprise the first media collection, wherein each of the at least two stories is associated with [[a]] the first geographic visibility area, and wherein the first geographic visibility area for each of the at least two stories encompasses the first client device location.

8.	(Previously Presented) The method of claim 2 further comprising, prior to generating the first media collection :	determining, by the server system, a baseline content receipt rate for a first set of content characteristics;	determining, by the server system, that a current content receipt rate associated with the first set of content characteristics has deviated from the baseline content receipt rate by more than a threshold amount; and	adjusting a media collection visibility area for the first media collection based on the determination that the current content receipt rate for the first set of content characteristics has deviated from the baseline content receipt rate by more than the threshold amount.

9.-11.	(Canceled)



13.	(Previously Presented) The method of claim 12 wherein the machine vision processes generate one or more content characteristic values for each video clip from a content dictionary; and	wherein the one or more content categories are determined using the content characteristic values for each video clip.

14-17.	(Canceled)

18.	(Currently Amended) A non-transitory computer readable medium comprising computer readable instructions that, when executed by one or more processors cause a server system to:	receive, at a server system, a plurality of content communications from a first plurality of client devices, each content communication from the plurality of content communications comprising a video clip, a location and a time associated with the video clip;	process, by the server system, each content communication from the plurality of content communications to determine a plurality of content characteristics, for each video clip, the plurality of content characteristics comprising quality metrics; second plurality of client devices within the first geographic visibility area
	analyze a plurality of incoming content messages from the second plurality of client devices within the first geographic visibility area to determine system trends associated with the first media collection; 
	adjust the first geographic visibility area of the first media collection to a second geographic visibility area based on the system trends associated with the first media collection;	communicate the first media collection to a third plurality of client devices within the second geographic visibility area, the third plurality of client devices within the second geographic visibility area comprising a first client device;
	receive, at the server system from the first client device, a selection communication associated with a video clip of the first media collection;
	
19.	(Canceled)

20.	(Previously Presented) The non-transitory computer readable medium of claim 18 wherein the set of content characteristics for each video clip comprises:	a local content geolocation area;	a content time period; and	one or more content categories determined from a machine vision analysis of each piece of content.

21.	(Previously Presented) The method of claim 1 further comprising:
	after the adjusting the first geographic visibility area, automatically re-generating, by the server system, the first media collection based on the second geographic visibility area.

22.	(Previously Presented) The non-transitory computer readable medium of claim 18 wherein the computer readable instructions further cause the server system to:


Notes
Drawings
The drawings were received on 02/16/2022.  These drawings are acknowledged and accepted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177